Citation Nr: 0204714	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-specific 
dermatitis of the hands, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

DECISION TO VACATE

The appellant had active military service from April 1990 to 
April 1994.  

In an October 12, 2000, decision, the Board of Veteran's 
Appeals (Board) denied entitlement to a rating greater than 
10 percent for the appellant's service connected non-specific 
dermatitis of the hands.  However, in a January 2000 rating 
decision, the St. Petersburg, Florida, Regional Office (RO) 
had awarded the appellant a 30 percent rating for his non-
specific dermatitis of the hands.  

Because the RO had awarded a 30 percent rating for the non-
specific dermatitis of the hands, prior to the Board's 
October 12, 2000, decision, the Board's identification of the 
issue as entitlement to a rating greater than 10 percent for 
non-specific dermatitis of the hands and its decision that an 
increased rating greater than 10 percent was not warranted 
were clearly erroneous and cannot stand.  Therefore, the 
Board's October 12, 2000, decision, is hereby vacated.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

